EeviN, J.
We must forego a decision on the merits. Under G.S. 110-21 (3), the juvenile branch of the superior court has exclusive original jurisdiction in all cases wherein the custody of an infant under sixteen years of age is the subject of the controversy except (1) in cases between undivorced parents living in a state of separation, G.S. 17-39, or (2) where there is an action for divorce, in which a complaint has been filed, pending in this State, G.S. 50-13, or (3) where the parents have been divorced by decree of a court of a state other than North Carolina, G.S. 50-13. Phipps v. Vannoy, 229 N.C. 629, 50 S.E. 2d 906. Since this proceeding is not a contest as to custody between the parents of the child and does not come within the purview of any of the exceptions to the general rule, the judge had no jurisdiction to issue the writ of hateas corpus or to make any order thereon respecting the custody of Nellie Sue Melton. In consequence, the order of 6 September, 1952, is adjudged void, and the order of 22 November, 1952, is
Reversed.